Interim Decision #1743

MAW= OP

MENDNDEZ

In Adjustment of Status Proceedings
A-11897797
Decided by Dietfriot Director Arne 29,1987
Since applicant's change of status on January 4, 1962 from immigrant to nonimmigrant pursuant to section 247 of the Immigration and Nationality Act
may be equated with inspection and admission into the United States as a
nonimmigrant within the meaning of section 1, Act of November 2, 1966
(P.L. 89-732), he is eligible for the benefits of section 2 of that Act, having
been admitted subsequently for permanent residence on September 8, 1966.

The application was submitted to record the date of admission as a
permanent resident of the applicant as of the date of his original
admission to the United Sates as a nonimmigrant or as of May 2, 1964,
whichever is later.
The applicant is a native and citizen of Cuba, born on March 7,
1922, at Cienfuegos, Las Villas, Cuba. He was originally admitted
to the United States as an immigrant on September 17, 1959. On
January 4, 1962, under the provisions of section 247 of the I & N Act,

his immigration status was adjusted to that of a nonimmigrant, and
he was granted classification under section 101(a) (15) (G) (iv) of
the Act, for duration of status. This action was taken pursuant to
request of his employer, the Inter-American Development Bank,
Washington, D.C., an international organization under the International Organization Immunities Act (59 Stat. 669). The applicant
has engaged in the same employment continuously since 1961.
Since January 4, 1962, the applicant has made numerous short trips
out of the United States primarily on business for his employer. He
has, however, over the entire period subsequent to January 4, 1962,
been physically present in this country in excess of two years. He
was lawfully admitted to the United States for permanent residence
on September 8, 1966, at Thousand Islands Bridge, New York, upon
presentation of an immigrant visa.
P.L. 89432 effective November 2, 1966, provides as follows:
". . the status of any alien who is a native and citizen of
Section
Cuba and who has been inspected and admitted or paroled into the United
291

Interim Decision #1748
States subsequent to January 1, 1959 and has been physically present in the
United States for at least two years, may be adjusted by the Attorney Gen-era, ... to that of an alien lawfully admitted for permanent residence if
the alien is eligible to receive an immigrant -visa and is admissible to the
United States for permanent residence .. .".
Section 2: "In the case of any alien described in section 1 of this Act who,
prior to the effective date thereof, has been lawfully admitted into the United

States for permanent residence, the Attorney General shall, upon application,
record his admission for permanent residence as of the date the alien originally
arrived in the United States as a nonimmigrant or as a parolee, or a date
thirty months prior to the date of enactment of this Act, whichever date is
later."

The question presented is whether the applicant is an alien described
P.L. 89-732 despite his having been admitted as an
immigrant on September 17, 1959. It is concluded that this question
must be answered in the affirmative. The applicant's conversion to
nonimmigrant status on January 4, 1962 must be equated to an inspection and admission into the United States as a nonimmigrant
under section 101 (a) (15) (G) (iv) as an employee of an international
organization, to wit, the Inter-American Development Bank. Such
admission would constitute his original arrival in the United States
as a nonimmigrant. He has been physically present in the United
States for at least two years after that date. Consequently, it is concluded that the applicant may have his admission for permanent
residence recorded as of the date his status was changed to that of a
nonimmigrant, or as of a date thirty months prior to the date of
enactment of P.L. 89-732, whichever is later. Since the later date in
this case is the one thirty months prior to enactment of P.L. 89 -732,
the applicant's admission for permanent residence should be recorded
as of May 2, 1964 and it is so ordered.
in section 1 of

292

